 

 

&MELLOTT, LLG, Sage Ske gg

Case 1:20-cv-00292-JPW-JFS Document 68 Filed 09/09/20 Pagetof1.

IN THE UNITED STATES DISTRICT COURT |
- FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

_ PACE-O- MATIC, INC, . CIVIL NO. 1:20-CV-0292
Plaintiff — | : | (J udge Wilson)
Ve : (Magistrate, J a Senor)
; ies

ECKERT, SEAMANS, CHERIN

Defendant : DBR :
oe oe aoe
| - ORDER i

AND Now, this gin day of September, 2 2020, IT 1s HEREBY

ORDERED THAT the Court shall hear oral argument on the Doc. 44 |

~ motion for protective order, the Doc. 48 motion to quash subpoena, the.

Doc. 50 motion to compel discovery, and the Doc. 52 motion for |

protective order and/or motion to quash subpoena on. October 20, 2020,

a at 11:00 a. m. in » COURTROOM #3, Max Rosenn United States |

‘Courthouse 197 South Main Street, Wilkes-Barre, Pennsylvania

18701.

 

j a yl FA Z r yp: _
-SOSEPH F. SAPORITO, JR.
‘United States Magistrate Judge

 
 
